Third District Court of Appeal
                               State of Florida

                        Opinion filed March 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-541
                        Lower Tribunal No. 18-6008
                           ________________


      Universal Property & Casualty Insurance Company,
                                  Appellant,

                                     vs.

                       Carmen Celestrin, et al.,
                                 Appellees.



       An Appeal from the Circuit Court for Miami-Dade County, David C.
Miller, Judge.

      Russo Appellate Firm, P.A., Elizabeth K. Russo and Paulo R. Lima, for
appellant.

      Alvarez, Feltman, Da Silva & Costa, PL, and Paul B. Feltman, for
appellees.


Before FERNANDEZ, HENDON, and GORDO, JJ.

     FERNANDEZ, J.
      Universal Property & Casualty Insurance Company (“Universal”)

appeals the trial court’s order granting attorneys’ fees in favor of

homeowners, Carmen Celestrin and Ernesto Parra. Upon review of the

record, we reverse and remand with instructions to reduce the number of

billable hours and to recalculate the Lodestar amount accordingly. We affirm

the court’s order in all other respects and write only to address the basis for

the reduction.

      The underlying case is a first-party property insurance water loss claim

brought by homeowners, Carmen Celestrin and Ernesto Parra, against

Universal. Upon finding that homeowners’ attorneys were entitled to fees,

the trial court entered a sixteen (16) page order analyzing the factors set

forth in Rowe 1, Quanstrom 2, and Joyce 3 to determine the Lodestar amount

(number of hours reasonably incurred by plaintiff’s attorney multiplied by a

reasonable hourly rate). Upon reviewing these factors, the trial court found

that the firm expended 222.8 hours representing plaintiffs for a cumulative

Lodestar amount of $120,570.00. The total fee awarded to plaintiffs is



1
  Fla. Patient’s Compensation Fund v. Rowe, 472 So. 2d 1145 (Fla. 1985).
2
  Standard Guar. Ins. Co. v. Quanstrom, 555 So. 2d 828 (Fla. 1990).
3
  Joyce v. Federated Nat'l Ins. Co., 228 So. 3d 1122 (Fla. 2017).


                                      2
$301,425.00. With costs and interests added, the total final judgment for fees

and costs is $337,611.98.

      Competent substantial evidence provided by the testimony of experts

on both sides supports a necessary reduction in fees for hours homeowners’

trial counsel billed for preparing and fighting the attorneys’ fee dispute

(known as, “fees for fees”), after the trial court determined that plaintiffs were

entitled   to   attorneys’   fees.   The       trial   court   ignored   the   experts’

recommendations without explanation.

      Homeowners’ expert, Mr. Mintz, testified that he estimates that the

billable hours should be further reduced from 222.8 to 209.6. This is a

reduction of 13.2 hours for hours billed to prepare for the attorneys’ fee

dispute, after the trial court determined plaintiffs were entitled to fees. After

Mr. Mintz testified to this reduction, the trial court acknowledged the numbers

but did not comment on whether he would implement this reduction. Experts

for both parties agree that the record supports a reduction of at least 13.2

hours billed, as the general rule is that counsel cannot be compensated for

work towards determining the amount of fees it seeks to recover.

      In Universal Property & Casualty Insurance Company v. Deshpande,

45 Fla. L. Weekly D2511 (Fla. 3d DCA Nov. 12, 2020), this Court reversed

the Lodestar amount for a number reasons that do not apply to our case.



                                           3
However, this Court did find that the trial court failed to make specific findings

as to disputed time entries. Id. at *2. In that case, the trial court applied a

10% blanket reduction to the hours expended without explanation. Id.

Therefore, this Court determined that the reduction was “arbitrary and

unsupported.” Id. Likewise, when experts for both sides agree to a reduction,

and the trial court ignores the recommendation without explanation, the lack

of reduction without explanation is equally arbitrary and unsupported.

      For the reasons stated, we affirm in part, reverse in part, and remand

with instructions to reduce the billable hours by 13.2 hours and to recalculate

the Lodestar amount accordingly.

      Affirmed in part, reversed in part, and remanded with instructions.




                                        4